Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146744                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  CITIGROUP GLOBAL MARKETS                                                                               David F. Viviano,
  REALTY CORP.,                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                           SC: 146744
                                                              COA: 309019
                                                              Montmorency CC: 11-002761-AV
  PAUL SCHMITZ and DEBORAH SCHMITZ,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 14, 2012
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2013
           p0520
                                                                              Clerk